Title: To Benjamin Franklin from Jane Mecom, 5–15 December 1774
From: Mecom, Jane
To: Franklin, Benjamin



Dear Brother
Boston Dec. 5[–15]. 1774.
Since I wrote last, which was by Captain Calahan, I received yours of Sepr. 28. Your affectionate concern for my satisfaction excites my sincerest gratitude and warmest affections. I am pleased beyond expression to find you are not discouraged under all you and our dear Country suffer. I myself am not much discouraged but I feared I was only foolhardy, for many of our people are alarmed at the news of more ships and more soldiers coming, but the only way, as you have observed, is to keep on in the way of duty and put our trust in God.
The slander you mention (for I also look on it as such) was told me before I saw the papers, but it took no hold on me, for I immediately told them it was false. I knew you would scorn to accept any favour from them.
I hope God will bless [your] advice and endeavours for our good. Our case requires all the strength and wisdom that can be collected. I hear the Scarborough came in yesterday, but if she did, it was very silently; not a gun fired, and we know it was not in regard to the day for we had drumming and whistling all through the town. It is said too, they have brought news that the Home Ministry continue and almost all the same Parliament and that they are determined to carry things to the utmost extremity. I don’t know how they could know this for I suppose they were not all chosen when she sailed, though I think the letters some have received of later date than yours to me imply almost as much. May God defend and preserve us.


Dec. 15.
I wrote the above in order to send by the first opportunity since which Cousin Williams has received one from you, and from their son, whose sentiments and the spirit he writes with are very pleasing to us all here. The anxiety we feel for each other, you for us, and we for ourselves and for what we know you suffer on our account is not among the least of our afflictions. Since I saw one of your letters to the Speaker, mentioning your anxiety for us, I have blamed myself for writing you an account of a fray that happened in the neighbourhood, but it is gone and I cannot recall it, but I have seen nothing of the like nature since, and I really think that part of Gen. Gage’s letter to Peyton Randolph is a truth (however some contest about some other parts of it) that never was more pains taken to keep an army in peace with the inhabitants than there is among these. There is a number of officers in this street, almost every other house between the Orange Tree and King’s Lane. They are all very peaceable, but the neighbours do not associate with them. I really pity them sometimes ... touching book of music, having [time] hanging on their hands and no.... This has been our Thanksgiving day. Our God has told us that all our suing for a reconciliation will prove abortive without a regeneration of morals among us, and I am in hopes we have that token for ... several within my observation appearing to be of that number.
I have sincerely pitied poor Mrs. Hewson for her loss of so amiable a husband as I have heard he was, in so dismal a manner. The father of her dear babe ... is much missed in their education. If the means [be not] supplied another way. But I know by what I have heard of her and seen of her writings she is seized of a zeal of Philosophy and I hope of Christianity which will enable her to bear the affliction and acquit herself.
Present my respects to Mrs. Stevenson and to Jonathan. Tell him I wrote to him in the vessel Mr. Hislop and Mr. Quincy went in, and so I did to my dear brother, but not being under cover, I fear they may not get to you.

